IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                        :
                                         :     Case No: 70018690DI
      v.                                 :     In and for Kent County
                                         :
RICHARD O. PARKER,                       :
                                         :
             Defendant.                  :

                                         ORDER

      Defendant Parker has moved for post-conviction relief, alleging irregularities
in representation, prosecution, conviction and sentencing regarding his “January 15,
1974 conviction for Rape 1st Degree - Life Sentence” imposed by Judge George
Wright. Among his contentions is the assertion that his plea was induced by counsel’s
inadequate investigation into a hair sample possessed by the prosecution.
      To begin with, the Court records indicate that Defendant’s rape conviction was
in 1962, and that it was commuted to a 30 year term in 1971. Defendant was then
granted parole in 1973.
      In barely 3 months, Defendant had committed a robbery, and related charges,
plus a violation of his parole. He was then sentenced to 30 years imprisonment. Given
the law at that time, when all level 5 sentences were necessarily consecutive,
Defendant had the potential of approximately 19 years at level 5 on the original post-
commutation sentence of 30 years. He was sentenced to 30 “new” years for those new
convictions. All of that took place in 1974, the conviction year (though not the
charge) about which Defendant now complains.
      Since the full 19 years of the original rape conviction have long since passed,
Defendant’s “Rape 1st ” issue is Moot.
      If this is viewed as a complaint about the “1974" conviction, which was in fact
State v. Parker
Case No.: 70018690DI
July 15, 2016

for robbery and related charges, that, too, would be moot, because Defendant was
convicted in 1977 of Sodomy, occurring while Defendant was an inmate. For that, he
was sentenced to Life.
      Hence, until Defendant has served his entire life, or had that sentence
commuted significantly, any issue with the 1974 robbery conviction – which, again,
does not appear to be the case with which Defendant has cavil – is of no consequence.
      Accordingly, Defendant’s Motion is DENIED as Moot.
      SO ORDERED this 15th day of July, 2016.

                                              /s/ Robert B. Young
                                                     Judge

RBY/lmc
oc: Prothonotary
cc: Department of Justice
     Richard Parker, JTVCC




                                          2